Exhibit 10.1

 

Fourth Amendment to Commercial License Agreement

 

This Fourth Amendment to the Commercial License Agreement (this “Fourth
Amendment”) is entered into effective as of September 26, 2016 by and between
Dresser-Rand Company, a New York general partnership (“D-R”) and Ener-Core
Power, Inc., a Delaware corporation (“E-C”).

 

Background Information

 

A.           D-R and E-C entered into a Commercial License Agreement effective
as of November 14, 2014, which has been amended by a First Amendment on March
17, 2015, a letter agreement dated September 17, 2015, and a letter agreement
dated February 29, 2016 (collectively and together with any attachments thereto,
the “Agreement”).

 

B.            Pursuant to the Agreement, D-R and E-C entered into an Escrow
Agreement dated May 4, 2015 (the “Escrow Agreement”), with JPMorgan Chase Bank,
N.A. as the escrow agent (the “Escrow Agent”).

 

C.            D-R and E-C desire to jointly authorize the Escrow Agent to
release certain amounts from the Fund (as defined in the Escrow Agreement) to
certain parties, as set forth herein.

 

Now, therefore, in consideration of the premises and the mutual covenants, terms
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, D-R and E-C hereby
agree as follows:

 

1.             Release of Escrow Funds. The parties hereby agree and acknowledge
that, pursuant to Section 3 of the Escrow Agreement, the Escrow Agent is jointly
authorized to release from the Fund the authorized amounts to the corresponding
authorized recipients, including third parties, as expressly set forth in
Schedule 1 hereto. The parties will promptly execute joint written instructions
authorizing such releases in the form set forth in Exhibit A-1 of the Escrow
Agreement.

 

2.             No Other Amendment. Except as provided for above, this Amendment
does not further amend the terms of the Agreement, which remains in full force
and effect as currently written.

 

IN WITNESS WHEREOF, E-C and D-R hereto have each caused this Fourth Amendment to
be executed by them or in the name and on behalf of each of them by one of their
respective officers, thereunto duly authorized, as of the date written above.

 

 

Ener-Core Power, Inc.

      By:                Name:     Title:           Dresser-Rand Company      
By:     Name:     Title:  

 

 

 

 





Schedule 1: Authorized Amounts and Recipients

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



